          Case 4:21-cv-02713-YGR Document 10 Filed 05/07/21 Page 1 of 2




 1
                                  UNITED STATES DISTRICT COURT
 2
                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                        SAN JOSE DIVISION
 4

 5   JAKUB MADEJ,                                          Case No. 21-cv-02713-SVK
                    Plaintiff,
 6                                                         STIPULATION RE: ANSWER TO
            v.
                                                           COMPLAINT [Dkt. No. 1]
 7
     PAYPAL CREDIT,
 8                  Defendant.
 9

10
            Plaintiff Jakub Madej commenced this case against PayPal Credit on April 15, 2021.
11
     Service on Defendant was completed on April 22, 2021 via certified mail, return receipt
12
     requested. Ordinarily, the answer is due in 21 days from the date of service. Fed. R. Civ. P.
13
     12(a)(1)(A)(i). Parties now STIPULATE that Defendant has additional 28 days to answer the
14

15   complaint. The answer is thus due on June 10, 2021.

16

17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18
     DATED: May 7, 2021                           /s/ Jakub Madej
19
                                                  Plaintiff Jakub Madej
20

21   DATED: May 7, 2021                           /s/ Steven Warner
                                                  Counsel for PayPal Credit
22

23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.

25
     DATED: ________________________              _____________________________________
26                                                United States District/Magistrate Judge
27

28
                                                    –1–
                Case 4:21-cv-02713-YGR Document 10 Filed 05/07/21 Page 2 of 2


May 7, 2021

Dear Jakub Madej:

The following is in response to your request for proof of delivery on your item with the tracking number:
9314 8699 6673 0189 0002 03.

Item Details

Status:                                                 Delivered, Individual Picked Up at Postal Facility
Status Date / Time:                                     April 22, 2021, 8:13 am
Location:                                               SAN JOSE, CA 95134
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Recipient Name:                                         Pay Pal Inc
Shipment Details

Weight:                                                 3lb, 5.4oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
